USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 1 of 18


                         IN THE UNITED STATE DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                  (Fort Wayne Division)

 Amanda Cerny, Arianny Celeste Lopez,                Case No. 20cv401
 Abigail Ratchford, Alana Marie Souza,
 Tiffany Toth Gray, and Katarina Van
 Derham,
                                                     COMPLAINT AND JURY DEMAND
          Plaintiffs,

                  v.

 B&B Operations, LLC, B&K Property
 Holdings, LLC, and B&B Property Holdings,
 LLC, collectively doing business as Club 44,

          Defendants.


                                         COMPLAINT

         Plaintiffs Amanda Cerny, Arianny Celeste Lopez, Abigail Ratchford, Alana Marie Souza,

Tiffany Toth Gray, and Katarina Van Derham (collectively, “Plaintiffs”), by and through their

undersigned attorneys, for their Complaint, set forth and allege against B&B Operations, LLC,

B&K Property Holdings, LLC, and B&B Property Holdings, LLC (collectively, “Defendants”),

collectively doing business as Club 44, as set forth below:

                                    I.     INTRODUCTION

   1. This case is about a strip club’s unauthorized use of several professional models’ images

and likenesses in various advertisements to promote the strip club’s business interests in

violation of the models’ rights under federal and state law and for which the models are entitled

to damages and injunctive relief.

   2. Defendants advertised Defendants’ strip club on at least their strip club’s social media

pages.




                                                 1
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 2 of 18


   3. Defendants’ advertisements used Plaintiffs’ images.

   4. Defendants had and have no authorization, consent, permission, or legal authority to use,

alter, or otherwise incorporate images of Plaintiffs into Defendants’ advertisements for

Defendants’ strip club, but Defendants did so anyway.

   5. Plaintiffs would not choose to advertise or promote Defendants’ strip club at all as being

affiliated with Defendants’ strip club can harm Plaintiffs’ reputations and brands and make it

more difficult for Plaintiffs to obtain future work of their choosing.

   6. Even if Plaintiffs had been willing to allow their images to be used by Defendants –

which they were not – Plaintiffs would have been rightfully entitled to payment for Defendants’

commercial use of their images.

   7. Defendants have not paid Plaintiffs anything despite using Plaintiffs’ images in

Defendants’ advertisements.

   8. Defendants’ wrongful conduct, as further described and explained below, violates

Plaintiffs’ rights under the federal Lanham Act, 15 U.S.C. § 1125(a), Plaintiffs’ rights under

Indiana’s statutory protection of the right of publicity, Ind. Code § 32-36-1-0.2 et seq., and

Plaintiffs’ rights under Indiana common law of unjust enrichment, entitling Plaintiffs to an award

of damages, equitable remedies, injunctive relief, costs and attorney’s fees, and all such other

relief as is just and proper as requested herein.

                                         II.        PARTIES

       A.      Plaintiffs

   9. Plaintiff Amanda Cerny is a professional model and is a resident of Florida.

   10. Plaintiff Arianny Celeste Lopez is a professional model and is a resident of California.

   11. Plaintiff Abigail Ratchford is a professional model and is a resident of California.




                                                    2
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 3 of 18


   12. Alana Marie Souza, also known as Alana Campos, is a professional model and is a

resident of Nevada.

   13. Plaintiff Tiffany Toth Gray is a professional model and is a resident of California.

   14. Plaintiff Katarina Van Derham is a professional model and is a resident of California.

       B.        The Club and the Defendants

   15. Club 44 (the “Club”) is a strip club located at 4030 Coldwater Road, Fort Wayne, Indiana

46805, Allen County Indiana.

   16. Defendant B&B Operations, LLC (“B&B Operations”) is an Indiana domestic limited

liability company with a listed principal office address of 505 E Washington Blvd, Fort Wayne,

Indiana, 46802.

   17. B&B Operation’s registered agent is Rotherberg Logan & Warsco, LLP, 505 E

Washington Blvd, Fort Wayne, Indiana, 46802.

   18. B&B Operations holds a Tobacco Sales Master license # TC12974001 at the Club’s

location in which B&B is listed as doing business as Club 44.

   19. B&B Operations registered the assumed name “Club 44” with the State of Indiana.

   20. Defendant B&K Property Holdings, LLC (“B&K Property”) is an Indiana domestic

limited liability company with a listed principal office address P.O. Box 12012, Fort Wayne,

Indiana 46862.

   21. B&K Property’s registered agent is Rotherberg Logan & Warsco, LLP, 505 E

Washington Blvd, Fort Wayne, Indiana, 46802.

   22. B&K Property holds a Beer Wine & Liquor – Restaurant (210) license # RR0232627

with Gaming Endorsement license # GR0230536 and Catering license CT0231123 at the Club’s

location in which B&K is listed as doing business as Club 44.




                                                3
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 4 of 18


   23. Defendant B&B Property Holdings, LLC (“B&B Property”) is an Indiana domestic

limited liability company with a listed principal office address P.O. Box 12012, Fort Wayne,

Indiana 46862.

   24. B&B Property’s registered agent is Rotherberg Logan & Warsco, LLP, 505 E

Washington Blvd, Fort Wayne, Indiana, 46802.

   25. B&B Property is the owner of parcel number 02-07-25-151-002.000-073 corresponding

to 4030 Coldwater Road, the location where the Club operates.

   26. On information and belief, B&B Property holds a valuable right to a non-conforming use

zoning exception allowing operation of a sexually oriented business otherwise prohibited under

applicable zoning law integral to the operation of the Club, purchased the Liquor License No. #

RR0212394 at auction from the former owner and operator of a prior adult entertainment

establishment at what is now the location of the Club with the intention of using the License and

operating a like business at the same premises, had applied for a special use for non-conforming

use to allow an expansion of a sexually oriented busines on behalf of the Club, has provided a

recorded written commitment regarding operation of the Club, and owns signage and other

advertising material promoting the Club.

   27. Based on the foregoing, on information and belief, Defendant B&B Operations,

Defendant B&K Property, and Defendant B&B Property are jointly and collectively doing

business as the Club and are ultimately responsible for all the activities of the Club including the

Club’s advertising activities.

                             III.   JURISDICTION AND VENUE

   28. This Court has federal question jurisdiction over this action under 28 U.S.C. § 1331

because Plaintiffs allege violations of the federal Lanham Act, 15 U.S.C. §1125, et seq.




                                                 4
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 5 of 18


   29. Venue is proper in this Court in the Fort Wayne division under 28 U.S.C. § 1391 because

Defendant is located in this judicial district and division and because a substantial part of the

events or omissions giving rise to Plaintiffs’ claims occurred in this judicial district and division.

                               IV.    FACTUAL ALLEGATIONS

       A.      A Model’s Reputation Impacts the Commercial Value of Their Images and
               Likenesses

   30. Each Plaintiff is, and at all times mentioned herein was, a professional model who earns

compensation by, among other things, commercializing her identity, image, likeness, and

advertising ideas for many business endeavors, including the advertisement and promotion of

products and services through negotiated, arms-length transactions with reputable commercial

brands and companies.

   31. A model’s reputation directly impacts the commercial value associated with the use of

their image, likeness, or identity to promote a product or service.

   32. As such, a model has the right to control the commercial exploitation of their name,

image, likeness, and advertising ideas.

   33. Each Plaintiff expended and continues to expend substantial effort, resources, and time in

building and protecting their reputation in the modeling industry.

   34. Each Plaintiff carefully considers the reputation, brand, and type of good or service

advertised by any potential client prior to authorizing the use of their image or likeness.

   35. Each Plaintiff’s career in modeling has substantial value derived from the goodwill and

reputation each has built.

   36. Each Plaintiff commands substantial sums of money for the licensed commercial use of

their image and likeness.




                                                  5
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 6 of 18


   37. Unauthorized use of each Plaintiff’s image or likeness can diminish and disparage the

goodwill and reputation each Plaintiff has built and the amount of compensation each Plaintiff

can command for the licensed or authorized use of each Plaintiffs’ image and likeness or for each

Plaintiff’s advertising ideas containing each Plaintiff’s image and likeness.

   38. As such, Plaintiffs must vigorously defend against unauthorized use of their image and

likeness by third parties like Defendants that choose to steal Plaintiffs’ images for use in

Defendants’ own advertisements for Defendants’ Club without payment or consent, fraudulently

representing to the public that Plaintiffs endorse, approve, or agreed to advertise Defendants’

Club, and thereby devaluing, disparaging, defaming, and causing confusion with respect to

Plaintiffs’ modeling work product.

       B.      Defendants Used Plaintiffs’ Images and Likenesses to Promote Defendants’
               Business Interests

   39. Defendants collectively own, operate, and control, or, in the alternative, are ultimately

responsible for, various social media accounts, including the Club’s Facebook and Instagram

accounts, through which Defendants promoted, advertised, and marketed the Club, solicited

customers for the Club, and published endorsements of the Club.

   40. Defendants have, and at all times mentioned herein had, authority to control their own

use of social media to promote their Club.

   41. Defendants are responsible for all content on the Club’s social media accounts to the

extent published by or on behalf of Defendants either directly or through Defendants’ agents,

including but not limited to any employees or other affiliates of the Club that posted and/or

maintained social media advertising for the Club.

   42. Defendants misappropriated Plaintiffs’ photographs, images, likenesses, and distinctive

appearances in advertising materials published by or for Defendants on the Club’s social media



                                                  6
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 7 of 18


accounts in order to market, promote, and advertise the Club, all without consent, authorization,

or legal right.

    43. Indeed, by using Plaintiffs’ images in Defendants’ advertisements for the Club on

Defendants’ social media accounts, Defendants fraudulently represented to the public that

Plaintiffs endorse, are affiliated with, or agreed to advertise the Club.

    44. Attached as exhibits 1-6 hereto are screenshots of a sampling of Defendants’ uses of

Plaintiffs’ images and likenesses in advertisements on the Club’s social media accounts.

    45. As of November 2020, unauthorized uses of the image or likeness of Plaintiffs remained

on Defendants’ social media accounts.

    46. In the examples of advertisements including the images and likenesses of Plaintiffs

attached as exhibits hereto, Plaintiffs are readily identifiable in that persons seeing the

advertisements with the naked eye can reasonably determine that the persons depicted include

Plaintiffs.

    47. By placing Plaintiffs’ images and likenesses on Defendants’ social media under or next to

the Club’s name, Defendants convey and reasonably suggest, falsely and fraudulently, that

Plaintiffs endorse the Club, are affiliated with the Club, participated in the Club, sponsor the

Club, or agreed to advertise for the Club.

    48. Defendants’ use of Plaintiffs’ images and likenesses was for a commercial purpose and

for Defendants’ commercial benefit.

    49. Defendants used the advertisements containing Plaintiffs’ images to drive traffic to the

Club and increase Defendants’ revenue.

    50. Defendants had and have no right, consent, authority, license, or authorization to use any

of Plaintiffs’ images in Defendants’ commercial advertisements.




                                                  7
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 8 of 18


    51. Defendants knew or should have known that they had no right to use Plaintiffs images in

commercial advertisements making Defendants’ unauthorized use of Plaintiffs’ images and

likenesses knowing, willful, and intentional.

        C.      Defendants’ Unauthorized Use of Plaintiffs’ Images and Likenesses Harmed
                and Damaged Plaintiffs

    52. In prior instances of authorized commercial marketing and use of Plaintiffs’ images,

likenesses, or identities by third parties, Plaintiffs negotiated and expressly granted authority for

such use pursuant to various terms and conditions and for agreed upon compensation.

    53. Defendants never hired or contracted with any of Plaintiffs to advertise, promote, market,

endorse, or participate in the Club.

    54. Defendants never sought Plaintiffs’ permission to use any of Plaintiffs’ images to

advertise and promote the Club, or for any other purpose.

    55. Defendants did not and do not have Plaintiffs’ prior written authorization to use any

aspect of Plaintiffs’ personality.

    56. Plaintiffs never gave Defendants permission to use Plaintiffs’ images or likenesses, nor

did Plaintiffs otherwise authorize, license, assign, or grant Defendants any right to use Plaintiffs’

images or likenesses for commercial purposes.

    57. Defendants never compensated Plaintiffs for any use of any of Plaintiffs’ images or

likenesses.

    58. Defendants’ unauthorized use of Plaintiffs’ images was and is misleading, confusing, and

fraudulent.

    59. Defendants misappropriated Plaintiffs’ images and identities in total disregard of

Plaintiffs’ rights.




                                                  8
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 9 of 18


    60. As a direct and proximate result of Defendants’ exploitation of Plaintiffs’ images and

identities, Defendants made profits or gross revenues in an amount to be established at trial.

    61. Plaintiffs have been damaged as a direct and proximate result of Defendants’

unauthorized use of Plaintiffs’ images and likenesses for commercial purposes, as Plaintiffs have

been deprived of the fair market value compensation they could have otherwise received for the

commercial use of their images and likenesses if they had been willing to license same to the

Club – which they were not – resulting in damages, the total amount of which will be established

by proof at trial.

    62. Plaintiffs have further been damaged as a direct and proximate result of Defendants’

unauthorized use, as such use causes Plaintiffs to lose Plaintiffs’ exclusive right to control the

commercial exploitation of Plaintiffs’ images and likenesses, resulting in damages, the total

amount of which will be established by proof at trial.

    63. Plaintiffs have further been damaged as a direct and proximate result of Defendants’

unauthorized use, as such use is detrimental to the value Plaintiffs could otherwise obtain in

commercializing Plaintiffs’ images and likenesses, or Plaintiffs’ advertising ideas containing

Plaintiffs’ images and likenesses, resulting in damages, the total amount of which will be

established by proof at trial.

                                 V.      CLAIMS FOR RELIEF

                                         COUNT I
                  Violations of the Lanham Act, 15 U.S.C. §1125(a) et seq. by
               False Endorsement, Unfair Competition, and/or False Advertising

    64. Plaintiffs re-state and re-allege paragraphs 1 through 63 above and incorporate the same

be reference as though fully set forth herein.

    65. Each Plaintiff brings this claim against each Defendant.




                                                  9
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 10 of 18


   66. The Lanham Act, 15 U.S.C. § 1125(a)(1), provides in part:

               Any person who, on or in connection with any goods or services
               … uses in commerce any word, term, name, symbol, or device, or
               any combination thereof, or any false designation of origin, false or
               misleading description of fact, or false or misleading
               representation of fact, which –

                           (A) is likely to cause confusion, or to cause mistake,
                   or to deceive as to the affiliation, connection, or association
                   of such person with another person, or as to the origin,
                   sponsorship, or approval of his or her goods, services, or
                   commercial activities by another person, or

                          (B) in commercial advertising or promotion,
                   misrepresents the nature, characteristics, qualities, or
                   geographic origin of his or her or another person’s goods,
                   services, or commercial activities,

               shall be liable in a civil action by any person who believes that he
               or she is or is likely to be damaged by such act.

       15 U.S.C. § 1125(a)(1).

   67. Defendants are liable to Plaintiffs for false endorsement, unfair competition, and/or false

advertising violations of the Lanham Act, 15 U.S.C. § 1125(a)(1).

   68. Plaintiffs, through their careers in modeling and otherwise, have all attained a degree of

fame and celebrity.

   69. Each Plaintiff enjoys a substantial social media following and/or has appeared in

numerous publications, shows, productions, or paid appearances.

   70. Each Plaintiff earns or has earned compensation by commercializing their identity for use

by reputable brands and services through arms-length negotiated transactions.

   71. Each Plaintiff possesses a valid and protectable mark in the form of their persona, image,

likeness, and identity.

   72. Each Plaintiff has possessed, maintained, and safeguarded their exclusive right to control

the use of their persona, image, likeness, and identity.


                                                 10
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 11 of 18


   73. Prior to authorizing the use of their image, likeness, or identity, each Plaintiff carefully

considers the reputation of the potential client and the good or service being promoted.

   74. Plaintiffs did not authorize Defendants’ use of Plaintiffs images nor did Plaintiffs grant

anyone else authority to authorize Defendants’ use of their images.

   75. Defendants are responsible for the placement of Plaintiffs’ images and likenesses on or in

advertisements promoting the Club without consent, license, authorization, or legal right.

   76. Defendants’ unauthorized uses of Plaintiffs’ images and likenesses is ongoing and

continuing as of the date of this Complaint.

   77. In Defendants’ advertisements that contain Plaintiffs’ images and likenesses, Plaintiffs

are depicted and readily identifiable.

   78. Defendants misappropriated Plaintiffs’ images and likenesses in Defendants’

advertisements for the Club in order to create the false impression that Plaintiffs are somehow

affiliated with, have endorsed, promoted, agreed to advertise, or otherwise participated in the

Club.

   79. Defendants never sought Plaintiffs’ consent to use Plaintiffs’ images or likeness.

   80. Plaintiffs have never been employed by, performed at, danced at, or affiliated themselves

in any way with the Club or Defendants.

   81. Plaintiffs would not agree to allow their images or likenesses to be used to promote the

Club and would not and do not endorse the Club.

   82. Defendants placed the misappropriated images on some of the very same social media

marketing channels used by Plaintiffs to promote themselves.




                                                 11
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 12 of 18


    83. Defendants’ misappropriation of Plaintiffs’ images is likely to cause confusion as to

Plaintiffs’ affiliation with, sponsorship of, endorsement of, agreement to advertise or promote,

and/or participation in the Club.

    84. On information and belief, Defendants’ misappropriation has caused actual confusion

among consumers as to Plaintiffs’ affiliation with, endorsement of, agreement to advertise or

promote, and/or participation in the Club.

    85. Defendants knew or should have known that they had no right to use Plaintiffs’ images or

likenesses to promote or advertise the Club.

    86. Defendants knew or should have known that obtaining the right to use Plaintiffs’ images

and likenesses would have required consent and substantial compensation.

    87. Defendants’ unauthorized use of Plaintiffs’ images and likenesses without seeking their

consent under these circumstances constitutes willful and deliberate conduct.

    88. As a direct and proximate result of Defendants’ actions as described herein, Defendants

created the false impression that Plaintiffs were affiliated with, performed at, endorsed, or

otherwise promoted the Club.

    89. As a direct and proximate result of Defendants’ actions as described herein, Defendants

enjoyed increased revenues and profits subject to disgorgement to Plaintiffs as damages.

    90. As direct and proximate result of Defendants’ actions as described herein, Plaintiffs

suffered actual damages including but not limited to being deprived of the fair market value

compensation Plaintiffs would have otherwise received for the authorized use of their images

and likenesses and harm to Plaintiffs’ goodwill and reputation, all in an amount to be established

at trial.




                                                 12
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 13 of 18


   91. Based on the foregoing, Plaintiffs demand judgment against Defendants and entry of an

order awarding Plaintiffs damages, injunctive relief, costs, attorney’s fees, and all other such

other and further relief as to this Court seem just, proper, and equitable.

                                           COUNT II
                          Violations of Ind. Code § 32-36-1-0.2 et seq.
                     Statutory Violation of Plaintiffs’ of Right of Publicity

   92. Plaintiffs re-state and re-allege paragraphs 1 through 63 above and incorporate the same

by reference as though fully set forth herein.

   93. Each Plaintiff brings this claim against each Defendant.

   94. Indiana’s right of publicity statute, Ind. Code § 32-36-1-8(a), provides that “a person may

not use an aspect of a personality’s right of publicity for a commercial purpose during the

personality’s lifetime or for one hundred (100) years after the date of the personality’s death

without having obtained previous written consent.”

   95. Plaintiffs’ photographs, images, likenesses, and distinctive appearances are aspects of

each Plaintiffs’ personality.

   96. Plaintiffs are living persons.

   97. Plaintiffs’ photographs, images, likenesses, and distinctive appearances have commercial

value.

   98. Defendants used aspects each Plaintiffs’ personality for a commercial purpose in Indiana

by using Plaintiffs’ images and likenesses in advertisements for Defendants’ Club in Indiana

posted by or on behalf of Defendants on the Club’s social media pages so that Defendants could

profit from patronage of the Club in Indiana as described in detail above.

   99. Defendants have not obtained each Plaintiff’s written consent to use any Plaintiffs’

image, likeness, or distinctive appearance, or any other aspect of Plaintiffs’ personality.




                                                 13
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 14 of 18


    100.       Defendants lack any other authorization, license, or legal right to exploit

Plaintiffs’ images or likenesses for any commercial purpose.

    101.       Defendants’ advertisements containing Plaintiffs’ images convey or reasonably

suggest that Plaintiffs endorse the Club and/or its activities.

    102.       Defendants did not use any Plaintiffs’ image or likeness in literary works,

theatrical works, musical compositions, film, radio or television programs, material that has

political or newsworthy value, original works of fine art, in advertising that is incidental to such

uses, or in connection with broadcast or reporting of an event or a topic of general or public

interest.

    103.       Rather, Defendants used each Plaintiffs’ image and likeness for the purpose of

commercially advertising Defendants’ Club.

    104.       Indeed, Defendants directly appropriated each Plaintiffs’ identity in Defendants’

advertisements for the Club.

    105.       As such, Defendants invaded Plaintiffs’ statutory rights of publicity through the

acts set forth above and herein.

    106.       As a direct and proximate result of Defendants’ actions as described herein,

Defendants enjoyed increased revenues and profits.

    107.       Defendants knew or should have known that obtaining the right to use Plaintiffs’

images and likenesses would have required consent and substantial compensation.

    108.       Defendants’ unauthorized use of Plaintiffs’ images and likenesses without seeking

their consent under these circumstances constitutes knowing, willful, or intentional conduct.

    109.       As direct and proximate result of Defendants’ actions as described herein,

Plaintiffs suffered actual damages including but not limited to being deprived of the fair market




                                                  14
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 15 of 18


value compensation Plaintiffs would have otherwise received for the authorized use of their

images and likenesses as well as harm to Plaintiffs’ goodwill and reputation, all in an amount to

be established at trial.

    110.        Based on the foregoing, Defendants are further liable to Plaintiffs for alternative

statutory damages, treble or punitive damages, injunctive relief, and reasonable attorney’s fees,

costs, and expenses.

    111.        Based on the foregoing, Plaintiffs demand judgment against Defendants and entry

of an order awarding Plaintiffs damages, injunctive relief, costs, attorney’s fees, and all other

such other and further relief as to this Court seem just, proper, and equitable.

                                           COUNT III
                                        Unjust Enrichment

    112.        Plaintiffs re-state and re-allege paragraphs 1 through 63 above and incorporate the

same by reference as though fully set forth herein.

    113.        Each Plaintiff brings this claim against each Defendant.

    114.        As previously alleged, Defendants used Plaintiffs’ misappropriated images and

likenesses to advertise and promote Defendants’ Club, thereby driving customers, business, and

revenue to Defendants.

    115.        Accordingly, Plaintiffs conferred a benefit on Defendants.

    116.        Defendants knew or should have known that they benefited from the use of

Plaintiffs’ images as is evident from the fact that Defendants posted Plaintiffs’ images to promote

and advertise Defendants’ Club.

    117.        Nonetheless, although Defendants are in the adult entertainment business and knew

or should have known of the standard negotiation process over the terms of use, conditions of

release, licensing issues, and other contractual incidences related to the use and exploitation of a



                                                 15
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 16 of 18


professional model’s image and likeness for commercial benefit, Defendants retained the benefits

of using Plaintiffs’ images and likenesses without compensating Plaintiffs.

   118.        Moreover, Defendants circumvented the appropriate licensing and negotiating

process, thereby avoiding payment to Plaintiffs, the cost of photoshoots, payments to Plaintiffs’

agents or agencies, and the costs of licensing, totaling a substantial sum of money and resulting in

a windfall for Defendants.

   119.        Defendants’ unauthorized use and alteration of Plaintiffs’ images and likenesses

has and will continue to directly and proximately cause harm and damage to Plaintiffs, their

reputations, and their brands by attributing to Plaintiffs a false association with, involvement with,

or endorsement of the Club.

   120.        As a direct and proximate result of Defendants’ actions, Defendants have damaged

Plaintiffs by failing to compensate them for the value of each misappropriated use of their likeness

and associating them with Defendants’ Club without Plaintiffs’ consent.

   121.        As a direct and proximate result of the benefit Plaintiffs conferred on Defendants,

Defendants have earned and continue to earn and withhold profits attributable directly or indirectly

to the unlawful use of Plaintiffs’ images, entitling Plaintiffs to a disgorgement of those ill-gotten

gains as remuneration.

   122.        Based on the foregoing, Plaintiffs demand judgment against Defendants and entry

of an order awarding Plaintiffs damages, injunctive relief, equitable relief, costs, attorney’s fees,

and all other such other and further relief as to this Court seem just, proper, and equitable.

                                VI.     DEMAND FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray for judgment against each Defendant on

each of the claims listed above as follows:




                                                 16
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 17 of 18


   1.       For actual, consequential, and incidental damages in an amount to be proven at trial;

   2.       For the amount due, owing, and unpaid to Plaintiffs representing the fair market value

            compensation Plaintiffs would have otherwise received for uses of Plaintiffs’ images

            and likenesses;

   3.       For trebling of damages and statutory damages as permitted by law;

   4.       For punitive damages in an amount to be proven at trial as permitted by law or equity;

   5.       For prejudgment interest in an amount permitted by law;

   6.       For disgorgement of Defendants’ profits;

   7.       For a permanent injunction barring Defendants’ use of Plaintiffs’ images or

            likenesses in advertisements or other promotional material for the Club, including but

            not limited to an order requiring Defendants to remove all uses of Plaintiffs’ images

            and likenesses from Defendants’ Club’s social media accounts;

   8.       For costs of this lawsuit;

   9.       For reasonable attorneys’ fees; and

   10.      For all such other and further relief as to this Court seem just, proper and equitable.

                                      VII.    JURY DEMAND

         Plaintiffs hereby demand trial by jury as to all issues so triable in the above matter.

Dated: November 10, 2020                        Respectfully submitted,

                                                /s/ Edmund S. Aronowitz

                                                Edmund S. Aronowitz
                                                ARONOWITZ LAW FIRM PLLC
                                                2609 Crooks Road #290
                                                Troy, Michigan 48084
                                                Telephone: (248) 716-5421
                                                Facsimile: (248) 419-1032
                                                edmund@aronowitzlawfirm.com
                                                Attorney for Plaintiffs



                                                  17
USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1 filed 11/10/20 page 18 of 18



                                   Brad A. Catlin
                                   PRICE WAICUKAUSKI JOVEN & CATLIN, LLC
                                   301 Massachusetts Avenue
                                   Indianapolis, Indiana 42604
                                   Telephone: (317) 633-8787
                                   bcatlin@price-law.com
                                   Attorney for Plaintiffs




                                     18
